SCHWARTZ, Chief Judge.
There is no merit to the state’s contention that the trial court improperly sentenced the juvenile appellee defendant to juvenile sanctions notwithstanding his commission of firearm-related crimes. See § 775.087, Fla. Stat. (2000)(requiring minimum sentences). To the contrary, the discretion to do so, an abuse of which is-not even claimed on appeal, is expressly conferred by section 985.227(2)(d)(3), Florida Statutes (2000). See Nelson v. State, 757 So.2d 622 (Fla. 3d DCA 2000) review denied, 780 So.2d 914 (Fla.2001); M.Z. v. State, 747 So.2d 978 (Fla. 1st DCA 1999), review denied, 767 So.2d 458 (Fla.2000).
Affirmed.